NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  as discussed in the previous office action.
Terminal Disclaimer
The terminal disclaimer filed on 04 February 2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of U.S. Patent #10,376,098 has been reviewed and is accepted.  The terminal disclaimer has been recorded
Response to Amendment
Applicant's response submitted 04 February 2021 has been received, & its contents have been carefully considered.  The Examiner wishes to thank the Applicant(s) for the response to the Examiner's action.  As a result of the Applicant's response:
The Objections to the Specification and Claims are withdrawn;
Claims 1-20 are pending for review.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  While the prior art of record discloses aspects of the claimed invention including a cooker comprising a gasket, a top plate, a manifold panel & a drain pan bracket, the prior art of record fails to show the above cooker in which the drain pan bracket is located between the gasket & the manifold panel & extending below the gasket to direct water passing through the gasket to ends of the gasket, as recited in independent Claims 1, 13 & 17; and no teaching, suggestion or motivation could be found either in the art or within the skill of one of ordinary skill in the art at the time of the invention to modify or combine the prior art to disclose the claimed invention.  Claims 2-12, 14-16 & 18-20are allowed as being dependent, either directly or indirectly, on at least one of independent Claims 1, 13 & 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/Daniel E. Namay/Examiner, Art Unit 3762